PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
The claimant seeks payment of $35,928.89 for food services provided to inmates who were housed in the Northern Regional Jail, but were in the custody of the respondent. The invoices for the services were not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity of the claim in the amount of $30,850.97, and states that there were sufficient funds expired in the appropriate fiscal year with which this amount could have been paid. Subsequently, the claimant contacted the Court and indicated it would accept $30,850.97 as satisfaction for its claim.
In view of the foregoing, the Court makes an award in the amount of $30,850.97.
Award of $30,850.97.